Citation Nr: 0300077	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  01-09 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1943 to December 1945.  This case comes before the 
Board of Veterans' Appeals (Board) from a September 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio which continued 
the 10 percent rating then in effect for the veteran's 
service-connected PTSD.  A hearing was held before a VA 
local hearing officer at the RO in December 2001.  
Subsequently, later in December 2001, the RO increased the 
rating assigned to the veteran's PTSD to 30 percent.  The 
Board notes that in January 2002 the veteran indicated 
that he was satisfied with his appeal and that he wished 
for it to be dropped.  However, in May 2002, the veteran 
expressed his desire to continue his appeal to the Board.


REMAND

Review of the record shows a VA Form 9, Appeal to Board of 
Veterans' Appeals, received by the RO in December 2001, in 
which the veteran requested to appear personally at a 
hearing before a member of the Board.  This request has 
not been honored.  

Because Travel Board/videoconference hearings are 
scheduled by the RO, the case is REMANDED to the RO for 
the following:

The veteran should be scheduled for a 
hearing at the RO before a traveling 
Member of the Board.  He should also be 
offered (in the alternative -if 
preferable or expedient) the 
opportunity for a videoconference 
hearing before a Member of the Board.  
When the hearing is accomplished, the 
case should be returned to the Board 
for further review.   

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




